Citation Nr: 0915128	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L5-S1, rated as 20 percent disabling prior to 
October 31, 2008, and as 40 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
radicular symptomatology in the right lower extremity.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

In January 2008 the Veteran withdrew his claim for an 
increased rating for tinnitus in writing.  Therefore, that 
claim is no longer before the Board.

In September 2008 the Board issued a decision denying a 
compensable rating for bilateral hearing loss; the same 
action remanded the remaining issues to the originating 
agency for further development.

In December 2008 the originating agency issued a rating 
decision increasing the evaluation for degenerative disc 
disease from 20 percent to 40 percent, effective from October 
31, 2008.  This did not satisfy the Veteran's appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to October 31, 2008, the Veteran's degenerative 
disc disease of the lumbosacral spine was manifested by 
limitation of motion but forward flexion greater was greater 
than 30 degrees and there were no incapacitating episodes due 
to intervertebral disc syndrome.

2.  From October 31, 2008, the Veteran's degenerative disc 
disease of the lumbosacral spine has been manifested by 
limitation of forward flexion to less than 30 degrees, the 
lumbosacral spine is not ankylosed, and there have no 
incapacitating episodes due to intervertebral disc syndrome.

3.  The right sciatic nerve impairment more nearly 
approximates mild incomplete paralysis than moderate 
incomplete paralysis.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
October 31, 2008, and a rating in excess of 40 percent 
thereafter are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
radicular symptomatology in the right lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

The record reflects that the Veteran was provided the 
required notice in a letter dated in June 2006.  Although the 
letter was sent after the initial adjudication of the claim, 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
submitted or identified by the Veteran or his representative 
in response to the June 2006 letter.  Therefore, there is no 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of the claims herein 
decided.  In this regard, the Board notes that the Veteran 
was afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate either of the claims, and the Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

To deny a claim on its merits the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

Intervertebral disc syndrome (IVDS) will be evaluated under 
the General Formula for Rating Diseases and Injuries of the 
Spine or under the Formula for Rating IVDS based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply to rating the thoracolumbar spine.  A rating of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees;, the combined range of motion of not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Alternatively, IVDS may be rated under the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes, with criteria as follows.  A rating of 10 percent 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A rating of 20 percent is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
rating of 40 percent is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A rating of 60 percent is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 2 provides that if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever results in  a higher 
evaluation for that segment. 

The Veteran's claim for increased rating was received in 
April 2005. 

In June 2005 the Veteran had a VA examination of the spine in 
which he reported he was able to do activities of daily 
living, used no mechanical aids, and had no problem doing his 
job.  The Veteran reported an increase in pain and muscle 
spasm; he denied bowel or bladder problems.  The Veteran 
denied incapacitating episodes but endorsed flare-ups of pain 
approximately once every three weeks, lasting from one to two 
days and characterized by increased pain and spasm.  On 
examination forward flexion was to 60 degrees and the 
combined range of motion was 125 degrees; repeated motion 
caused an increase in pain and a decrease in range of motion 
of 10 degrees.  The Veteran did not have any fatigability, 
weakness, lack of endurance or incoordination associated with 
repeated motion.  There were no reflex or motor defects.  The 
paralumbar musculature showed spasm and tenderness to 
palpation.  X-rays of the lumbar spine showed moderate-to-
severe degenerative disc disease with mild spondylosis.  The 
examiner diagnosed DDD at the L5-S1 level and stated an 
opinion that the symptomology had increased since the 
Veteran's last VA examination.

In July 2005 the Veteran submitted a letter stating his 
lumbar spine disorder caused significant impairment in his 
daily work as a sales representative because it had become 
increasingly difficult to carry sample bags between his van 
and the customer.  He also complained of increasing spasms 
and sharp pains.

The Veteran submitted a letter to VA in May 2006 stating that 
in addition to the previously-reported sharp pain in the 
right side of his back he was now experiencing spasms of 
sharp pain in the left side of the lower back as well.

The Veteran's wife submitted a letter in May 2006 stating his 
back problems had been ongoing for 40 years and had steadily 
worsened.  The Veteran was currently in constant pain even in 
bed and while driving in the car, and was unable to stand for 
more than short periods.  He would have periodic spasms and 
would double over in pain; during a recent attack he 
collapsed onto the floor.  Pain medications provided some 
relief but the problems continued to get worse.

The Veteran's daughter submitted a letter in May 2006 stating 
she had watched over the years as her father's back 
disability interfered with his work and his daily life.  Her 
rather was not able to bend over or to lift things the way he 
once did, and he had trouble walking or standing.  She 
observed him having difficulty with lifting and carrying 
sample bags as required in his job.

The Veteran's son submitted a letter in May 2006 stating he 
had observed his father struggle with back pain during his 
entire life.  Lifting even small objects like a milk carton 
would sometimes cause back spasms, and household chores such 
as cutting grass or shoveling snow were exceedingly 
difficult.  The symptoms had increased over the years, and 
his father was now unable to pick up or return objects to 
overhead shelves, and had to be very careful picking objects 
off the floor.  Being a salesman with sample bags had always 
been a struggle for his father, and he now used a minivan to 
preclude having to lift samples over the lip of a trunk. 

The Veteran had a VA examination of the spine in October 2008 
in which he reported progressive worsening of his back 
disorder since onset in service.  He denied history of 
surgery; current treatment consisted of oral medication, 
local injections and utilization of a transcutaneous 
electrical nerve stimulation (TENS) unit, with good response 
and no side effects.  The Veteran denied a history of fatigue 
or weakness, but endorsed decreased motion, stiffness, 
spasms, and lumbar pain.  He characterized the pain as a dull 
ache, moderate in intensity, constant in duration, and daily 
in frequency.  The Veteran endorsed severe flare-ups every 5 
or 6 months and lasting 1 to 2 weeks, alleviated by local 
injections.  

On examination the Veteran had normal gait and posture; there 
was lumbar flattening but no lordosis, reverse lordosis, 
scoliosis or ankylosis.  Examination of the thoracic 
sacrospinal muscles showed spasm, guarding and pain with 
motion but no atrophy, tenderness or weakness.  Forward 
flexion was to 25 degrees and the combined range of motion 
was 140 degrees.  On repetitive motion, forward flexion 
decreased to 18 degrees and the combined range of motion 
decreased to 133 degrees due to increased pain.  The 
examiner's impression was multilevel DDD but no spinal 
stenosis, small disc protrusions at L3/L4 and L4/L5, 
multilevel facet degenerative joint disease (DJD) and mild 
foraminal narrowing at multiple levels.

The examiner noted there was no time lost from work during 
the last 12-month period, although the disability caused 
impairment of job performance due to decreased mobility, 
problems with lifting and carrying, and pain.  The examiner 
stated the disability had no effect on the Veteran's usual 
daily activities. 

Based on review of the medical and lay evidence above, the 
Board finds the criteria for a rating in excess of 20 percent 
were not met prior to October 31, 2008, and the criteria for 
a rating in excess of 40 percent are not met thereafter.

The pertinent evidence for the period prior to October 31, 
2008, shows the Veteran's range of motion was squarely within 
the criteria for the assigned 20 percent rating, even 
considering additional limitation of motion due to pain on 
repetitive use.  At no time prior to the October 2008 
examination did the Veteran demonstrate limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, as 
required for the next higher 40 percent rating.  There were 
also no incapacitating episodes of IVDS to warrant 
alternative rating under those criteria.

From October 31, 2008 the Veteran's range of forward flexion 
was 25 degrees active and 18 degrees on repetitive motion 
testing, which is squarely within the criteria for the 
currently-assigned 40 percent rating (flexion limited to 30 
degrees or less).  However, the record specifically disproves 
unfavorable ankylosis of the entire thoracolumbar spine as 
required for the next higher 50 percent rating.  Once again 
there were no incapacitating episodes of IVDS to warrant 
alternative rating.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical examination reports 
discussed above the Board has carefully considered the lay 
statements offered by the Veteran and by members of his 
family.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case the Board finds the 
statements by the Veteran and his family members to be 
credible in describing his symptoms.  However, even affording 
those statements full credibility, they do not show symptoms 
more closely approximating the schedular criteria for the 
next higher evaluation.

In determining the degree of limitation of motion, the Board 
has considered all pertinent disability factors, to include 
pain, fatigability, weakness, and incoordination.  In this 
case the Veteran has been able to achieve the ranges of 
motion as described above after repetitive testing.  His 
limitation of motion after repetitive testing is not 
sufficient to justify a higher rating. 


In sum, the Board finds a rating in excess of 20 percent 
prior to October 31, 2008, or a rating in excess of 40 
percent thereafter is not warranted on the basis of 
functional impairment of the spine or incapacitating 
episodes.  

The Veteran is in receipt of a separate 10 percent rating for 
radicular symptomatology in the right lower extremity.

Radiculopathy of the lower extremities is rated under the 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(impairment of the sciatic nerve).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In June 2005 the Veteran had a VA examination of the spine in 
which he reported right leg paresthesias and numbness, with 
pain radiating from his back into the right lower extremity.  
The Veteran endorsed flare-ups of pain approximately once 
every three weeks, lasting from one to two days and 
characterized by increased pain and spasm in the right lower 
extremity.  On examination there was positive straight leg 
raising (SLR) in the right leg with pain radiating into the 
right foot.  There was weakness of 4/5 quality in the 
extensors of the right ankle and toes.  The examiner 
diagnosed DDD of the lumbar spine with sciatica in the right 
lower extremity and radiculitis into the right leg and stated 
an opinion that the symptomology had increased since the 
Veteran's last VA examination.   

The Veteran also had a VA neurological examination in June 
2005 for the specific purpose of evaluating the right-sided 
radiculopathy.  The Veteran complained of pain of varying 
intensity, occasionally aching but sometimes lancinating, 
radiating down the posterior aspect of the right leg to about 
knee level; he also reported some numbness on the anterior 
aspect of the right thigh.  SLR tests were positive with 
radiation of pain from the lower back into the buttock and 
thigh.  Deep tendon reflexes (DTR) were brisk at both knees 
and 2+ at the ankles.  Sensory dermatomes L3, L5 and S1 were 
reported diminished in the right leg.  Mid-calf measurements 
were symmetrical in both legs and the Veteran showed good 
distal strength.  The examiner's impression was DDD at the 
L5-S1 level with clinical evidence of a right-sided 
radiculopathy.  

In July 2005 the Veteran submitted a letter stating he had 
developed numbness in the right leg, as well as pain in both 
hips that made it difficult to stand for more than a few 
minutes at a time. 

The Veteran had a VA examination of the spine in October 2008 
in which he reported daily pain radiating to the right thigh, 
characterized as a dull ache.  Motor examination of the lower 
extremities was 5/5 against full resistance; muscle tone was 
normal and without atrophy.  Sensory examination of the lower 
extremities showed the left lower extremity as 2/2, but the 
right lower extremity was 1/2 in tests of vibration (right 
foot), pain to pinprick (thigh and lower leg) and light touch 
(thigh and lower leg).  All reflexes were normal at 2+.  

The Veteran also had a VA examination of the peripheral 
nerves in October 2008 in which he reported gradual onset of 
numbness and tingling of the right anterior thigh beginning 
in 2005.  The Veteran characterized the symptoms as 
intermittent with remissions.  Motor examination showed no 
impairment of motor function and muscle strength of 5.  All 
reflexes were normal at 2+.  Gait and balance were normal, 
and there was no muscle atrophy or abnormal muscle tone or 
bulk.  There were no tremors, tics or other abnormal 
movements, and the nerve disorder did not affect any joints.  
Electromyography (EMG) studies and nerve conduction studies 
(NCS) were not performed.  The examiner diagnosed peripheral 
neuropathy of the right lower extremity, with nerve 
dysfunction and paralysis present but neuritis or neuralgia 
absent.  The examiner stated the disability imposed no 
significant effect on the Veteran's occupation and no effect 
on his usual daily activities.    

On review of the evidence above the Board finds the Veteran's 
neurological impairment does not more nearly approximate 
moderate than mild.  Examinations show clinical evidence of 
decreased sensation, and the Veteran credibly reports pain 
into the right lower extremity.  Although slight weakness of 
4/5 quality in the extensors of the right ankle and toes was 
noted in the June 2005 spine examination, the neurological 
examination in June 2005 disclosed good distal strength.  
There is no evidence of loss of motor function, loss of 
reflexes, muscular atrophy, or any other neurological factors 
that warrant a finding that the incomplete paralysis more 
nearly approximates moderate than mild.  

The Board has considered the Veteran's assertion that his 
right extremity numbness in combination with bilateral hip 
pain makes it difficult to stand for more than a few minutes.  
However, there is no indication that the lumbar radiculopathy 
affects the function of the joints in the lower extremity 
(hips, knees, ankles) and the VA examiner in October 2008 
specifically noted the nerve disorder did not affect any 
joints.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating for any component of the 
Veteran's degenerative disc disease with radiculopathy for 
any portion of the period on appeal, but has found none.  See 
Hart, 21 Vet. App. 505.
 
The Board has considered whether there is any other schedular 
basis for granting a higher rating for any component of the 
disability for any portion of the period on appeal, but has 
found none.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disc disease 
or radiculopathy and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine prior to 
October 31, 2008, and a rating in excess of 40 percent for 
the disability thereafter is denied.

Entitlement to a rating in excess of 10 percent for radicular 
symptomatology in the right lower extremity is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


